Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

EXAMINER’S AMENMENT
3.	The Examiner made a telephone call to the Applicant (Imseon Song 76,000) on 09/01/2022. The examiner informed the Applicants that the application is in condition for allowance but the withdrawn claim must be canceled. The Examiner inquired whether the Applicant would be willing to cancel claims 5-19 indicated as withdrawn. Applicant agreed and authorized the Examiner to cancel the claims by an Examiner amendment. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows:
	5-19.	(Cancelled)

Response to Remarks
4.	Applicant arguments, see pages 6-8 of the Remarks filed 08/12/2022, have been fully considered and they are persuasive. Therefore, 35 USC 103 rejection of claims 1-4, are withdrawn.

5.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
6.	The prior art of record does not teach or suggest distinct features “wherein the controller migrates the hot data of the second memory group into the cache region of the first memory group through the second interface and the first interface”, recited in the independent claim 1. Claims 2-4 are dependent from claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              	August 26, 2022